EXHIBIT 10.1

SECOND AMENDMENT TO

PURCHASE, SALE AND SERVICING TRANSFER AGREEMENT

    This SECOND AMENDMENT TO PURCHASE, SALE AND SERVICING TRANSFER AGREEMENT,
dated as of June 1, 2005, (this "Amendment") is made and entered into as of
October 24, 2005, by and among Federated Department Stores, Inc., a Delaware
corporation ("FDS"), FDS Bank, a federally-chartered stock savings bank ("FDS
Bank"), Prime II Receivables Corporation, a Delaware corporation ("Prime II"),
Macy's Department Stores, Inc., an Ohio corporation and a wholly-owned
subsidiary of FDS ("Macy's"), Bloomingdale's, Inc., an Ohio corporation and a
wholly-owned subsidiary of FDS ("Bloomingdale's"), and Citibank, N.A., a
national banking association (the "Purchaser").



    WHEREAS, FDS, FDS Bank, Prime II and Purchaser are parties to that certain
Purchase, Sale and Servicing Transfer Agreement dated as of June 1, 2005, as
amended by the letter agreement (the "First Amendment") dated August 22, 2005
(the "Purchase Agreement");

    WHEREAS, the parties hereto have agreed that Macy's and Bloomingdale's shall
be parties to the Purchase Agreement and to make certain other changes to the
Purchase Agreement as set forth herein; and

    WHEREAS, the parties hereto desire to amend the Purchase Agreement in
accordance with Section 13.4 of the Purchase Agreement.

    NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

        1. Defined Terms.

Capitalized terms used without definition in this Amendment have the meanings
assigned to them in the Purchase Agreement.



        2. Amendment of Section 1.1.



            (a) The definition of "Charged Off Accounts" in Section 1.1 of the
Purchase Agreement is hereby amended by replacing such definition in its
entirety with the following definition:

"Charged Off Accounts" means, collectively, all Credit Card Accounts that (a)
would constitute FDS Accounts, but for clause (iii) of the definition of FDS
Accounts, (b) would constitute GE/Macy's Accounts but for clause (iii) of the
definition of GE/Macy's Accounts, and (c) would constitute May Accounts but for
clause (ii) of the definition of May Accounts.

            (b) The definition of "Credit Card Account" in Section 1.1 of the
Purchase Agreement is hereby amended by adding the words "or an Employee
Account" immediately after the words "which is recorded as an Account" and
immediately before the words "on the computer system".

            (c) The following definition is hereby added to Section 1.1 of the
Purchase Agreement immediately before the defined term "Employees":

"Employee Accounts" has the meaning set forth in the Program Agreement.

            (d) The definition of "FDS Account" in Section 1.1 of the Purchase
Agreement is hereby amended by replacing such definition in its entirety with
the following definition:

"FDS Account" means any Credit Card Account that exists and is owned by FDS or
one of its Subsidiaries as of the First Cut-Off Time, other than (i) any
GE/Macy's Account or any May Account, (ii) any Employee Account and (iii) any
Credit Card Account that, as of the First Cut-Off Time, has been (or should have
been) charged off in accordance with the Sellers' standard policies and
procedures as in effect on the date of this Agreement.

            (e) Clause (2) of the definition of "FDS Assets" in Section 1.1 of
the Purchase Agreement is hereby amended by replacing such clause in its
entirety with the following:

(2) as of the First Cut-Off Time, the Gross Receivables (other than Prime
Securitization Receivables) on the FDS Accounts and the Employee Accounts that
but for clause (ii) of the definition of FDS Account would be FDS Accounts;

            (f) The definition of "First Cut-Off Time" in Section 1.1 of the
Purchase Agreement is hereby amended by replacing such definition in its
entirety with the following definition:

"First Cut-Off Time" means the close of business of the Sellers on the date that
is one day prior to the First Closing Date. At least two Business Days prior to
the First Closing Date, the parties hereto shall agree upon the time zone
cut-offs and systemic cut-off procedures applicable to the First Cut-Off Time.

            (g) The definition of "GE/Macy's Account" in Section 1.1 of the
Purchase Agreement is hereby amended by replacing such definition in its
entirety with the following definition:

"GE/Macy's Account" means a Credit Card Account owned by GE Bank or one of its
Affiliates as of the Second Cut-Off Time and governed by the GE/Macy's Program
Agreement that exists as of the Second Cut-Off Time, other than (i) any May
Account, (ii) any Employee Account and (iii) any Credit Card Account that, as of
the Second Cut-Off Time, has been (or should have been) charged off in
accordance with the standard policies and procedures of GE Bank as in effect as
of the date of this Agreement.

            (h) Clause (2) of the definition of "GE/Macy's Assets" in Section
1.1 of the Purchase Agreement is hereby amended by replacing such clause in its
entirety with the following:

(2) as of the Second Cut-Off Time, the Gross Receivables on the GE/Macy's
Accounts and the Employee Accounts that but for clause (ii) of the definition of
GE/Macy's Account would be GE/Macy's Accounts;

            (i) The definition of "Gross Receivables" in Section 1.1 of the
Purchase Agreement is hereby amended by replacing such definition in its
entirety with the following definition:

"Gross Receivables" means amounts owing (net of credit balances) to the Sellers
from Cardholders with respect to Accounts and Employee Accounts (in each case,
including outstanding loans, cash advances, balance consolidation receivables
and other extensions of credit, accrued finance charges and late charges,
whether or not posted, and any other accrued fees, charges and interest assessed
on such Accounts and Employee Accounts, whether or not posted).

            (j) The definition of "May Account" in Section 1.1 of the Purchase
Agreement is hereby amended by replacing such definition in its entirety with
the following definition:

"May Account" means a Credit Card Account owned by FDS or a Subsidiary of FDS
prior to the Third Closing and associated with a retail division of May Co. as
conducted as of the closing of May Merger (or a successor to such business as
conducted by FDS and its Subsidiaries following the May Merger) that exists as
of the Third Cut-Off Time, other than (i) any Employee Account and (ii) any
Credit Card Account that, as of the Third Cut-Off Time, has been (or should have
been) charged off in accordance with May Bank's or the Sellers' standard
policies and procedures as in effect on the date of this Agreement.

            (k) Clause (2) of the definition of "May Assets" in Section 1.1 of
the Purchase Agreement is hereby amended by replacing such clause in its
entirety with the following:

(2) as of the Third Cut-Off Time, the Gross Receivables on the May Accounts and
the Employee Accounts that but for clause (i) of the definition of May Account
would be May Accounts;

        3. Amendment to Section 2.1.

Section 2.1 of the Purchase Agreement is hereby amended by replacing such
Section in its entirety with the following:



On the terms and subject to the conditions of this Agreement, at the First
Closing and effective from and after the First Closing Date, the Sellers shall
sell, convey and assign (or cause their Subsidiaries to sell, convey and assign)
to the Purchaser, or in the case of the Prime Stock, to an Affiliate of the
Purchaser, free and clear of all Liens, except Permissible Liens, and the
Purchaser or an Affiliate of the Purchaser shall purchase, the FDS Assets and
the Prime Stock. Immediately following receipt of the FDS Assets, the Purchaser
shall transfer, contribute or otherwise assign to CEBA Bank the FDS Assets other
than those assets described in clauses (2) and (8) of the definition of FDS
Assets and clause (13) of such definition to the extent relating principally to
the assets listed in clauses (2) and (8) of such definition.

        4. Amendment to Section 2.4.

Section 2.4(a) of the Purchase Agreement is hereby amended by replacing such
Section in its entirety with the following:



(a) The closing (the "First Closing") of the purchase and sale of the FDS Assets
and the Prime Stock and the assumption of the FDS Liabilities hereunder
(collectively, the "First Purchase and Assumption") shall take place at the
offices of Simpson Thacher & Bartlett LLP, 425 Lexington Avenue, New York, New
York, or by facsimile transmission on October 24, 2005 or at such other date or
location as the parties hereto jointly designate in writing (the "First Closing
Date").

        5. Amendment of Section 5.1(l)

. Clauses (1) and (2) of Section 5.1(l) of the Purchase Agreement are hereby
amended by replacing such clauses in their entirety as follows:



(1) FDS Bank, Prime or Prime II is the sole owner of and has good and marketable
title to (X) the FDS Accounts, (Y) the Gross Receivables on the FDS Accounts and
the Employee Accounts that but for clause (ii) of the definition of FDS Accounts
would be FDS Accounts, and (Z) the Prime Securitization Assets (subject in each
case to the rights, claims and interests arising under the Securitization
Documents). Upon the First Closing, subject to the filing of appropriate
financing statements and all required continuations, amendments and replacements
thereof, all right, title and interest in and to (X) the FDS Accounts, (Y) the
Gross Receivables on the FDS Accounts and the Employee Accounts that but for
clause (ii) of the definition of FDS Accounts would be FDS Accounts, and (Z) the
Prime Securitization Assets shall vest or be vested in the Purchaser free and
clear of all Liens other than Permissible Liens (and subject in each case to the
rights, claims and interests arising under the Securitization Documents).

(2) As of the Second Closing, FDS Bank shall be the sole owner of and have good
and marketable title to (Y) the GE/Macy's Accounts and (Z) the Gross Receivables
on the GE/Macy's Accounts and the Employee Accounts that but for clause (ii) of
the definition of GE/Macy's Accounts would be GE/Macy's Accounts. This Agreement
shall, following the Second Closing Date, and subject to the filing of
appropriate financing statements and all required continuations, amendments and
replacements thereof, vest in the Purchaser all right, title and interest in and
to (Y) the GE/Macy's Accounts and (Z) the Gross Receivables on the GE/Macy's
Accounts and the Employee Accounts that but for clause (ii) of the definition of
GE/Macy's Accounts would be GE/Macy's Accounts, free and clear of all Liens
other than Permissible Liens.

        6. Amendment of Section 6.4(g)

. Section 6.4(g) of the Purchase Agreement is hereby amended by replacing such
Section in its entirety as follows:



(g) The parties agree that if so requested by FDS not later than the earlier to
occur of (i) fifteen (15) days prior to the First Closing Date and (ii) the date
on which the Purchaser has received all Requisite Regulatory Approvals required
to be obtained by it, the parties will negotiate in good faith with respect to
such mutually acceptable changes to the terms of this Agreement and the Program
Agreement as FDS may reasonably request in order to maintain the status of FDS
Bank as a savings association in good standing with the Office of Thrift
Supervision, including without limitation amending such agreements to provide
that some or all of the Employee Accounts shall be retained following the First
Closing at FDS Bank; provided, however, that, in the event FDS Bank is
liquidated or voluntarily dissolved, the parties agree that the Employee
Accounts will be transferred to CEBA Bank prior to such liquidation or
dissolution; provided, further however, that no such changes shall be made to
the extent they would affect the ability of the Purchaser and the CEBA Bank to
file a consolidated federal income Tax Return following the First Closing Date
in accordance with Section 6.14 (d).

        7. Amendment of Section 6.17.

Section 6.17 of the Purchase Agreement is hereby amended by replacing clause
(ii) of the second sentence of such Section in its entirety with the following:



(ii) prepare all daily and monthly reports required in accordance with the Prime
Pooling and Servicing Agreement (it being understood that the annual servicer's
certificate and the annual independent accounts' report otherwise required to be
delivered under the Prime Pooling and Servicing Agreement shall be waived by
Bank following repayment of the investor certificates issued by Prime Master
Trust in full)

        8. Amendment to Section 7.1(i). Section 7.1(i) of the Purchase Agreement
is hereby amended by replacing the words "Participating Member in the VISA
Partnership Program" with the words "member of the Cardholder Association".

        9. Amendment to Section 7.2(c).

Section 7.2(c) of the Purchase Agreement is hereby amended by replacing the
words "each Sellers' behalf by an executive officer of each Seller" with "FDS's
behalf by an executive officer of FDS".



        10. Amendment of Schedule 1.1(a).

Schedule 1.1(a) of the Purchase Agreement is hereby amended by replacing such
Schedule in its entirety with Schedule 1.1(a) attached hereto.



        11. Amendment of Schedule 1.1(b)(1).

Schedule 1.1(b)(1) of the Purchase Agreement is hereby amended by replacing such
Schedule in its entirety with Schedule 1.1(b)(1) attached hereto.



        12. Amendment of Schedule 1.1(b)(2).

Schedule 1.1(b)(2) of the Purchase Agreement is hereby amended by replacing such
Schedule in its entirety with Schedule 1.1(b)(2) attached hereto.



        13. Amendment of Schedule 1.1(b)(3). Schedule 1.1(b)(3) of the Purchase
Agreement is hereby amended by replacing such Schedule in its entirety with
Schedule 1.1(b)(3) attached hereto.

        14. Amendment of Schedule 5.1(c).

Schedule 5.1(c) of the Purchase Agreement is hereby amended by replacing such
Schedule in its entirety with Schedule 5.1(c) attached hereto.



        15. Macy's and Bloomingdales.

The parties hereto hereby agree that Macy's and Bloomingdale's shall be parties
to the Purchase Agreement.



        16. Capacity; Authorization; Validity.

            (a) FDS hereby represents and warrants to Bank as of the date
hereof:

                (i) Each FDS Company has all necessary corporate or similar
power and authority to (A) execute and enter into this Amendment and (B) perform
the obligations required of such FDS Company hereunder and the other documents,
instruments and agreements to be executed and delivered by such FDS Company
pursuant hereto.

                (ii) The execution and delivery by the FDS Companies of this
Amendment and all documents, instruments and agreements executed and delivered
by the FDS Companies pursuant hereto, and the consummation by the FDS Companies
of the transactions specified herein, have been duly and validly authorized and
approved by all necessary corporate or similar actions of the FDS Companies.

                (iii) This Amendment (A) has been duly executed and delivered by
the FDS Companies, (B) constitutes the valid and legally binding obligation of
the FDS Companies, and (C) is enforceable against the FDS Companies in
accordance with its terms (subject to applicable bankruptcy, insolvency,
reorganization, receivership or other laws affecting the rights of creditors
generally and by general equity principles including those respecting the
availability of specific performance).

            (b) Bank hereby represents and warrants to the Sellers as of the
date hereof:

                (i) Bank has all necessary corporate or similar power and
authority to (A) execute and enter into this Amendment and (B) perform the
obligations required of it hereunder and the other documents, instruments and
agreements to be executed and delivered by Bank pursuant hereto.

                (ii) The execution and delivery by Bank of this Amendment and
all documents, instruments and agreements executed and delivered by Bank
pursuant hereto, and the consummation by Bank of the transactions specified
herein, has been duly and validly authorized and approved by all necessary
corporate or similar actions of Bank.

                (iii) This Amendment (A) has been duly executed and delivered by
Bank, (B) constitutes the valid and legally binding obligation of Bank and (C)
is enforceable against Bank in accordance with its terms (subject to applicable
bankruptcy, insolvency, reorganization, receivership or other laws affecting the
rights of creditors generally and by general equity principles including those
respecting the availability of specific performance).

        17. Effect of Amendment.

This Amendment is hereby incorporated into and made a part of the Purchase
Agreement. Except as amended by this Amendment, all terms and provisions of the
Purchase Agreement shall continue and remain in full force and effect and
binding upon the parties thereto.



        18. Binding Effect.

This Amendment shall be binding in all respects and inure to the benefit of the
successors and permitted assigns of the parties hereto.



        19. Governing Law.

This Amendment and all rights and obligations hereunder, including matters of
construction, validity and performance, shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts made
to be performed within such State and applicable federal law.



        20.

Counterparts/Facsimiles. This Amendment may be executed in any number of
counterparts, all of which together shall constitute one and the same
instrument, but in making proof of this Amendment, it shall not be necessary to
produce or account for more than one such counterpart. Any facsimile of an
executed counterpart shall be deemed an original.



         IN WITNESS WHEREOF, each of the parties hereto has caused this
Amendment to be duly executed as of the date first above written.

 

CITIBANK, N.A.

     

By: /s/ Ray Quinlan

 

Name:  Ray Quinlan

 

Title:  Executive Vice President

         

FEDERATED DEPARTMENT STORES, INC.

     

By: /s/ Karen M. Hoguet

 

Name: Karen M. Hoguet

 

Title: Executive Vice President and Chief Financial Officer

     

FDS BANK

     

By: /s/ Susan R. Robinson

 

Name: Susan R. Robinson

 

Title: Treasurer

     

PRIME II RECEIVABLES CORPORATION

     

By: /s/ Susan P. Storer

 

Name: Susan P. Storer

 

Title: Susan P. Storer

     

MACY'S DEPARTMENT STORES, INC.

     

By: /s/ Bradley R. Mays

 

Name: Bradley R. Mays

 

Title: Vice President

     

BLOOMINGDALE'S, INC.

     

By: /s/ Bradley R. Mays

 

Name: Bradley R. Mays

 

Title: Vice President